 1   Public Health Recommendation for Fully Vaccinated People” (Apr. 27, 2021)).2 The Moderna

 2   vaccine, dose one of which Peel has received, has been found to be “94.1% effective at

 3   preventing laboratory-confirmed COVID-19 illness in people who received two doses.” U.S.

 4   Ctrs. for Disease Control & Prevention (CDC), “Moderna COVID-19 Vaccine Overview and

 5   Safety” (Apr. 5, 2021).3 Even a single dose has protective value, according to public health

 6   authorities. CDC Press Release, “CDC Real-World Study Confirms Protective Benefits of

 7   mRNA COVID-19 Vaccines,” CDC Newsroom (March 29, 2021)4 (reporting on study of Pfizer-

 8   BioNTech and Moderna mRNA vaccines finding “a single dose of either vaccine” reduced

 9   participants’ risk of infection with COVID-19 “by 80 percent two or more weeks after

10   vaccination”). In short, the best information available to the court indicates vaccine doses greatly

11   reduce the risk of severe illness, hospitalization and death.

12          Second, judges are not in a position to evaluate the risks of severe disease to an individual

13   person, whether vaccinated or not, without scientifically reliable evidence to review. That is why

14   so many federal district courts, including this court, have relied so heavily in the past year on

15   judicially noticeable information published by public health authorities such as the CDC, see,

16   e.g., United States v. Meron, No. 18-0209, 2020 WL 5257611, at *1 (E.D. Cal. Sept. 3, 2020), or

17   the opinions of experts, when they are available, see, e.g., United States v. Terraciano, 492 F.

18   Supp. 3d 1082, 1083 (E.D. Cal. 2020). When defendants such as Peel argue they remain at risk in

19   the face of COVID-19, but without citing reliable evidence, courts typically resolve the resulting

20   uncertainty against them given their burden of proof as the “party with an affirmative goal and

21   presumptive access to proof.” United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

22          These two considerations—scientific consensus that authorized vaccines are safe and

23   effective, and the allocation of the burden of proof to defendants—have led some courts to


            2
                https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html,
     last visited May 10, 2021.
              3
                https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html,
     last visited May 10, 2021.
              4
                https://www.cdc.gov/media/releases/2021/p0329-COVID-19-Vaccines.html, last visited
     July 6, 2021

                                                      4
 1   conclude that a defendant’s vaccination “precludes” arguments based on COVID-19 risks until

 2   there is some “shift in the scientific consensus.” See, e.g., United States v. Wiley, No. 14-0048,

 3   2021 WL 1669523, at *2 (M.D.N.C. Apr. 28, 2021) (quoting United States v. Smith, No. 17-

 4   20753, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021)). But a greater number of courts have

 5   been more circumspect, adopting what amounts to a rebuttable presumption that a vaccinated

 6   person is not at great risk of severe disease. See Harris, 2021 WL 1516012 at *2; see also, e.g.,

 7   United States v. Gomez-Vega, No. 19-1382, 2021 WL 1339394, at *3 (D.N.M. Apr. 9, 2021)

 8   (denying compassionate release without prejudice submission of “evidence or argument

 9   combatting the efficacy of the vaccine’s protection to mitigate [the defendant’s particular]

10   medical concerns”).

11          This court has expressly adopted the rebuttable presumption approach: if a defendant has

12   received at least the first dose of an authorized vaccine and, if necessary, has scheduled a second

13   dose as specified by the manufacturer and authorized by the U.S. Food and Drug Administration,

14   then the risk of severe harm from COVID-19 is not an “extraordinary and compelling” reason

15   under § 3582(c)(1)(A)(i), unless the defendant offers evidence of an elevated personal risk despite

16   the protections of vaccination. United States v. Smith, No. 98-9, 2021 WL 1890770, at *5 (E.D.

17   Cal. May 11, 2021). Applying the presumption here, given that it is his burden, Peel has not

18   demonstrated his motion should be granted here because he has not shown his medical conditions

19   put him at severe risk after he has been able to access the COVID-19 vaccine.

20          Accordingly, the court denies the second renewed motion for compassionate release.

21   IV.    CONCLUSION

22          The court denies Mr. Peel’s renewed motion for compassionate release.

23          This order resolves ECF No. 286.

24          IT IS SO ORDERED.

25   DATED: July 7, 2021.




                                                      5
